El Juez Pkesidente Sb. Quiñones,
emitió la opinión del Tribunal,
*444En diez y ocho de Agosto del año pfóximo pasado León Ruiz Arriola por conducto de su Ahogado Don Celestino Dominguez y Rubio, entabló demanda en la Corte de Dis-trito de Guayama contra Alejandro Pacheco, vecino de aquella ciudad, para que se le condenara á restituirle una estancia de su propiedad de diez cuerdas de terreno si-tuadas en el Barrio de “Jobos” lugar de “La Puente” sitio del “Garrochal”, de aqtiel término municipal que le pertenecía por compra á Don Eeliz Lino de Rivera, por escritura pública de doce de Setiembre de mil novecien-tos tres, inscrita á su favor en el Registro de la Propie-dad y de la cual.había entrado en posesión el demandante hacía algunos meses, hasta un día del mes de Diciembre del mismo año de 1903, en cuyo día lo despojó de ella el demandado, introduciéndose en la estancia y obligándolo á abandonarla con amenazas, derribando las cercas, cor-tando toda la leña de los montes y desvastándola comple-tamente; por cuyo motivo lo demandaba, y jJedía se le condenara á restituírsela, y á pagarle cien dollars en que estimaba los daños que le había causado en la propiedad, con cincuenta dollars más, por el valor calculado del be-neficio que-pudo haber obtenido cultivando los terrenos en la siembra de cañas de azúcar como se proponía hacer-lo y no pudo verificarlo por culpa dél Pacheco.
El demandado no contestó la demanda en el término legal, por lo que le fué declarada la rebeldía; pero habiendo comparecido después alegando que no había contestado en tiempo.por haber creído equivocadamente que para computar el término debían excluirse los días feriados, como se practicaba antes, y que le asistía una buena de-fensa que oponer á la demanda, porque la estancia que reclamaba Arriola no era la misma que poseía el deinan-dado y que pertenecía á otra tercera persona, como lo de-mostrarían las colindancias de una y otra, la Corte oída la moción presentada por el demandado y las razones ale-gadas en el acto de la vista, dejó sin efecto la rebeldía que *445había sido declarada al demandado y le concedió tres días más para contestar la demanda, los que transcurrieron también sin haberlo verificado, celebrándose el juicio en el que se recibieron las pruebas propuestas por el deman-dante, y consistentes en las declaraciones de nueve testi-gos, incluso el mismo Arriola, los que convienen en la venta del terreno por Don Felix Lino de Rivera al deman-dante, agregando algunos que de oídas les. constaba que Pacheco no le había permitido tomar posesión del terreno, y otros que Pacheco había cortado toda leña que existía en los montes de la estancia.
En su consecuencia la Corte de Distrito de Gruayama dictó la siguiente sentencia :
“El día primero de Octubre se llamó esta causa para juicio y com-reció con su abogado, habiendo sido •anotada la rebeldía del denial dado por no haber contestado la demanda, constándole á la Corte q-ue el demandado Alejandro Pacheco fue debidamente citado y em-plazado; anunció el demandante estar listo. La Corte después de oir el escrito de! demandante, las pruebas propuestas y el informe de su Abogado, se reservó su resolución. Iíoy día 13 de Octubre de 1904, resuelve -ser de de opinión que la ley y -los hechos están -á favor del demandado, por tanto ordena que el demandante no obtenga nacía del demandado, y que éste vaya libre de toda reclamación respec-to á esta demanda con las costas de este pleito al demandante. — Dada, pronunciada y publicada en Corte el día 13 de Octubre de 1904. — Carlos E. Foote. — Juez.” • . . 1
Contra esta sentencia interpuso apelación el deman-dante León Ruiz Arriola y habiéndose personado en esta Superioridad.y formulado su alegato en que citó.como in-fringidos el artículo .194 del nuevo Código de Enjuicia-miento Civil, según el cual una vez registrada la rebeldía del demandado, en los pleitos como el presente, debe dic-tarse la sentencia conforme á lo solicitado en la demanda y los artículos 354, 355 y 448 del Código Civil vigente que tratan de la,propiedad y sus efectos y del derecho del que se encuentra en la posesión ele una cosa para ser man-*446tenido en ella, solicitó después de esta Gorte, se le permi-tiera adicionar el record con una copia de la escritura de compra-venta de los terrenos que obraba en los autos del inferior lo que le fué concedido, y presentada dicha copia resulta de ella que efectivamente por escritura pública otorgada en G-uayama ante el Notario de la misma Don José Mariano Capó y Alvarez en doce de Setiembre de mil novecientos tres, Don Feliz Lino de Rivera, por-sí, y como apoderado de su esposa Doña Florentina Ortiz y Sánchez al efecto de prestar su consentimiento para la venta, vendió realmente á Don León Ruiz y Arriola una estancia ó predio rústico de diez cuerdas de terreno, ra-dicadas en el barrio de “Jobos”, sitio “Garrochal”, y lu-gar de “La Puente”, de aquel término municipal, bajo las eolindancias que se determinan en dicha escritura, en precio y cantidad de ciento sesenta dollars que el vende-dor confesó recibidos, y cuyo documento aparece inscri-to en el Registro de la Propiedad á favor del comprador León Ruiz Arriola; certificando el'Secretario de la Corte de Distrito ele Guayama, la exactitud de elidía copia. Agregada ésta al rollo, se señaló día para la vista, la que se celebró sin asistencia de Abogados.
Pasando ahora á examinar los fundamentos élel recur-so consignados en el alegato del apelante, entiende él Juez #ue suscribe que no son de estimarse. En primer lugar, porque si bien el artículo 194 del nuevo Código de Enjui-ciamiento Civil, que cita en su escrito la representación del apelante, autoriza para que en los pleitos en que se trate solamente sobre pago de cantidades de dinero, ó in-demnización de perjuicios, pueda'dictarse la sentencia de conformidad con lo solicitado en la demanda, una vez re-gistrada la rebeldía del demandado, esto debe pedirlo el demandante, como parece deducirse del contesto de! mis-mo artículo ál decir, que tomada razón por el Secretario de la rebeldía del demandado, “podrá el demandante so-licitar en la primera ó cualquiera de las subsiguientes se-*447siones de la Corte, que se le conceda lo pedido en lá de-manda”, circunstancia que no ha tenido lugar en el caso presente, pues antes al contrario, lo que resulta del record, es, que lejos le haberlo pedido el demandante, lo que hizo fue proponer una información de testigos que el Juez admitió y se practicó en el juicio con el resultado que se ha expresado anteriormente. Esto en primer lugar, y en segundo lugar, que si bien el demandante y apelante León Ruiz Arriola,, ha presentado la escritura de compra-venta, de los terrenos inscrita en el Registro de la Propiedad, lo que constituye á su favor un título de dominio de los terre-nos comprendidos en dicho documento, ha dejado de pro-bar su identidad, para venir en conocimiento de que real-mente son los mismos de que está en posesión el demanda-do ; jirueba que por regla general es uno de los requisitos esenciales para que la acción reivindicatoría pueda pros-perar, y que en el caso presente estaba tanto más indicada, cuanto que el demandado Alejandro Pacheco ha sostenido en la declaración jurada que presentó al solicitar la pró-rroga para contestar la demanda, 'que son terrenos distin-tos, los que se le reclaman y los que él posee, y para corro-borar este aserto, bastaría efectuar una inspección ocular y se vendría en conocimiento de que las colindancias qüe se describen en la demanda no concuerdan en nada con las de la estancia que él disfruta, y por consiguiente que son dos fincas diferentes.
Esta justificación de la identidad puede obtenerse, bien por medio de un deslinde practicado por peritos, ó por otra prueba adecuada, que no ha tenido lugar en el presente caso, puesto que la-testifical propuesta y practi-cada en estos aritos á solicitud del demandante, no acre-dita que el demandado esté realmente en posesión de los terrenos á que se refiere la escritura.
En cuanto á los otros artículos del Código Civil vigen-te' que citó ('1 apelante en su alegato, carecen absoluta-*448mente de aplicación,, toda vez que no lia probado su de-manda,’ y por consiguiente, no tienen aplicación al caso que se ventila.
Por cuyos fundamentos el Juez que suscribe entiende que debe confirmarse la sentencia apelada, con las' costas.

Confirmaría.

Jueces concurrentes: Sres. Hernández, Higueras y Mac Leary.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.